2012 draft budget trilogue (debate)
The first item is the report by Mrs Balzani, on behalf of the Committee on Budgets, on the mandate for the trialogue on the 2012 Draft Budget (2011/2019 (BUD)).
rapporteur. - (IT) Mr President, ladies and gentlemen, with the mandate for the trialogue the budget procedure entered its most concrete phase, the phase in which the budgetary authorities actually enter into discussions which may produce useful and significant results. This is why, above all, I hope that this trialogue is an opportunity that will be taken, an opportunity not to be missed.
We embarked on the budget procedure in a spirit of great realism. The Member States are currently implementing tough national budgetary consolidation policies, and these policies have to find an important balance between the need to tackle the crisis and the need to relaunch the economy and investment. This is precisely why at this time the European Union budget, which has a great and unique ability to give added value to expenditure, investment and resources, can and absolutely must play a fundamental role. A fundamental role in which it is crucial that the Europe 2020 strategy should be taken as a starting point.
This Parliament has made the Europe 2020 strategy a central issue of the budgetary discussions right from the start. The 2012 budget can and must be the first step in taking concrete measures towards this strategy, which is the tool that has been chosen precisely for the relaunch of our Union.
In this sense, giving a financial dimension to the Europe 2020 strategy brings into play and gives a central role to our consistency and credibility. We cannot build such an ambitious strategy without implementing it immediately, precisely at a time when it is crucial that this tool for relaunching the economy be made to fully deploy its effects.
Consistency, credibility and the ambitious Europe 2020 strategy therefore also become decisive and fundamental in guaranteeing the stability we need today within the European Union, as well as with regard to our single currency.
There are also other facts and policies that are coming to the fore. I am thinking of democratic processes in the Mediterranean area and the need to guarantee an external dimension to the European Union, which at this time can truly play a role and resume an important position of leadership for itself.
Let us not forget that the budget is not just an instrument to be approved when there has to be a forecast for the following year. It is also a tool that has to function throughout the course of the year. In this sense it is an issue requiring delicate handling not only with regard to the payments for the following year, but also with regard to implementation of the 2011 budget for the current year.
Consistency, credibility and strong, decisive, single-minded use of the budget as a fundamental instrument for fighting the crisis and compensating for Member States' consolidation policies - these are all issues that require a serious commitment on our part, that must truly ensure we once again play a crucial role in the security of the European Union, and above all - and this is my major concern - that invite us not to waste the opportunity of the trialogue. The trialogue can and must truly be a valuable opportunity for a concrete and useful exchange, which this year will bring us to a shared vision of the budgetary choices we need to make.
I find that sharing choices when working on a document as important as the budget is another excellent sign of our ability to work within the Union, which is particularly important at this time.
Member of the Commission. - Mr President, I am here to listen to your views on the draft budget presented by the Commission and on the mandate for the trilogue.
Important work lies ahead of us and we will soon have the opportunity at the forthcoming trilogue to discuss the points of interest to Parliament. But it is clear, and this was in the presentation by the rapporteur, that under the present unusual circumstances drafting and finding compromises on the 2012 budget cannot be 'business as usual'. Therefore, a balance between consolidation of public finances and investment conducive to growth and jobs is a must and I think this is visible in our draft. Even in a time of crisis we need investment to reinforce the very fragile recovery of the European economy.
So here is a part of our answer in the 2012 budget. We have also clearly upgraded the priorities relating to the Europe 2020 strategy. In our estimates this represents EUR 62.6 billion, which is equal to 43.5% of the total draft budget. Also upgraded is the Lisbon-Treaty-related expenditure, which is increased by 4%. This is the first part of the answer.
The second part of the answer is, of course, a rigorous approach to administration, zero growth of the Commission, and what we call the negative priorities for the very tough assessment of programmes - to see whether they are working or not - and, on the basis of performance, in some areas budgeting below the pre-existing financial programming for 2012. As a result the 2012 draft budget is almost EUR 9 billion below the ceiling of the financial perspective set for 2012.
It is not enough to draft a budget. There is our common obligation to respond to developments globally. This is especially the case of the southern Mediterranean. Therefore we have agreed amending letter No 1 to the 2012 budget, which was agreed a week ago, in order to upgrade the budgetary response to our neighbourhood and especially to the southern Mediterranean for 2011, 2012 and 2013 by more than EUR 1.3 billion.
For next year that means mobilising additionally almost EUR 500 million for the southern Mediterranean and generally for that neighbourhood, consuming the margin of Heading 4, but that is also at the expense of flexibility instruments up to EUR 150-153 million.
The result is as it was presented. The payment should grow by 4.9% but this is not par plaisir; this is in order to pay the pending legal obligations, which are growing at the end of the financial perspective. This is, I have to repeat once more, exactly EUR 8.8 billion less than was the ceiling for 2012.
What is growing is research and development; what is growing is cohesion, which is now moving because eligible programmes have now finished and we have to pay the bills of the Member States. But generally we are, even for cohesion, very much below what was the upgraded forecast of the Member States for 2012.
So to sum up, I do not expect any easy discussions with the Council over the future. The experience of the 2011 procedure was very instructive. We need the support of Parliament to shape a decent budget for the next year: consolidation on the one hand and contribution to growth and jobs on the other. I hope that this year the procedure will be smoother and less nervous than the procedure for the 2011 budget.
Mr President, the Commission's suggestion that the 2012 budget should limit its increase to the absolute minimum necessary to meet the EU's legal commitments would mean freezing the European Union, and the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament cannot agree with that.
We believe in Europe, we believe in its policies and the need to finance them, because, Commissioner, the EU is not an expense but rather an added value for national policies.
As noted by the rapporteur, we fully agree that the budget should be aimed at achieving the EU 2020 strategy, competitiveness and employment, but this major concern must not further distract us from the chronic underfunding of the Union's external action. It is incompatible with the goal of the European Parliament, the Commission and the Council for the Union to be a prominent global player with an inflation increase of barely 2.9%.
The proposal that has been made makes it difficult to meet the public's demands and fulfil our responsibility to promote peace, development, international stability and human rights in the world.
I shall focus on the points that are of concern to the Committee on Foreign Affairs.
Firstly, the review of the European Neighbourhood Policy, particularly its Mediterranean dimension, must be reflected in the budget. To begin with, Commissioner, with regard to Palestine, the Middle East peace process and the United Nations Relief and Works Agency (UNRWA), the Commission's proposal suggests a budget cut of EUR 100 million.
I believe that peace in the Middle East is sensitive enough, and UNRWA's work important enough, not to be subjected, year after year, to the Commission's game of proposing lower figures which then rise during the negotiation on budgetary procedure.
The Mediterranean area is very important, Commissioner, but not to the detriment of other areas of the European Union's external action.
An example of this is Latin America and its notorious underfunding. As well as that infamous underfunding there is a deadlock of funds for countries that could benefit from the Industrialised Countries Instrument (ICI+) but - and I shall finish now, Mr President - are unable to do so because there is no solution to the problem of the legal basis for this instrument.
Enlargement and the Instrument for Stability must also receive the funding they need, as should multilateral issues such as the European Union's contribution to UN Women. Just one more second, Mr President, to say that it should also be possible for us to be flexible in our use of the budget.
rapporteur for the opinion of the Committee on Budgetary Control. - (DE) Mr President, from the perspective of budgetary control, the European Union is often accused of taking a sloppy approach to spending. Who is responsible for this? In 80% of cases it is actually the Member States, which have joint responsibility for the expenditure. It is often the Member States. We all remember how the British Prime Minister, Mr Cameron, said to the President of the European Parliament that instead of asking for more money, we must first of all make sure that the money is spent more effectively. Which country was the biggest offender in 2010? The United Kingdom. All the British programmes were stopped in 2010.
Why is that? It is because the rules are too complicated. Therefore, I would like to ask my fellow Members and, in particular, the Commission to campaign together with the Member States for simpler rules, for more effective and simpler monitoring systems and for the introduction of new components. For example, if research policy were to include an award or a prize for a particularly successful, innovative project, this would make it much easier to monitor. The same applies to cohesion policy, where we could create a leverage effect by providing project-related loans.
There are a lot of opportunities open to us for innovation. We should take a brave step forward.
Mr President, Commissioner, the Committee on Employment and Social Affairs has set out its priorities in the light of an alarming fact: the economic, financial and social crisis is continuing to wreak havoc, with 23 million people currently unemployed, including 5.2 million young people.
In its resolution on implementation of the guidelines for the employment policies of the Member States, the European Parliament asked the European Council 'not to make employment issues secondary concerns when examining the Commission's recommendation in the Annual Growth Survey to make rigorous fiscal consolidation the first priority for the 2011-2012 period'. In terms of the budget, this requirement must translate into strong support for the five principal targets of the Europe 2020 strategy, in particular raising employment levels and reducing the number of people affected by or at risk of poverty or social exclusion.
The Committee on Employment and Social Affairs emphasises the fact that these targets require the EU budget to be comparable with, compatible with and complementary to the budgets of the Member States.
We warmly thank our rapporteur Francesca Balzani, as we know how strongly she promotes the standpoint adopted by the committee in the trialogue.
rapporteur for the opinion of the Committee on Regional Development. - (HU) Mr President, the Committee on Regional Development has debated and gladly supports the proposal. The Committee finds it to be quite prudent and believes that it provides appropriate preparation not only for the trilogue itself, but also for the whole budgetary process in the future. Of course the most important aspect for the Committee on Regional Development is financing cohesion policy, and we draw attention to the fact that during the natural course of the seven-year cycle we have reached the phase where the Member States draw, or try to draw, and spend larger and larger amounts based on their conceived programmes. In my own country, for example, the funds we received in the last year were twice what we would previously have received in two years. So this, too, indicates acceleration, which is, of course, also due to internal reasons, but this phenomenon is conspicuous in other Member States as well. That is why we are hoping that this policy will receive definite support.
Mr President, there are three key issues with regard to Heading 2: the common agricultural policy (CAP). There are no major problems in relation to the first pillar, since it represents about 90% of expenditure and is implemented at about 100%, so we welcome the 3% increase in expenditure for 2012, as this neatly accommodates the costs of the expansion of the CAP which, as we know, will take place gradually until 2013.
The second pillar does not present any particular problems either, since appropriations are increased. This is a positive step, as we are in the middle of the programming period. In view of the crisis and the difficulties certain Member States face with cofinancing, it is important that we speed up the implementation of this second pillar, which represents about 70%.
The third issue that I would like to raise - and this is the one that I believe to be the most important - has to do with certain specific programmes. In line with a General Court judgment, the School Fruit Scheme and the School Milk Scheme, and, in particular, the programme of support for the most needy, have ended up being substantially reduced because it has been ruled that surplus funds should only be mobilised and used up through intervention mechanisms. At a time of such acute crisis as this, solidarity should not merely be a political priority, but above all an imperative of conscience. I therefore call on the Commission and the Council to submit legislative proposals to correct this unjust situation.
Mr President, on behalf of the Committee on Economic and Monetary Affairs, I would like to highlight three priority areas. Firstly, the new European Supervisory Authorities must be financed in a satisfactory way. Their ability to play a stronger role is crucial for stability on the financial markets. When the authorities are assigned new tasks, their resources must be increased immediately. In the longer term, we must look more closely at whether the staffing that is currently planned will in fact be adequate. Secondly, the Commission must be prepared to increase human resources in the area of economic affairs once the economic governance package has been adopted. The updated regulations must be managed efficiently right from the start. Thirdly, scope must be provided in the budget for improving the quality of EU statistics. Poor economic statistics could be one of the reasons for the crisis.
rapporteur for the opinion of the Committee on Industry, Research and Energy. - (DE) Mr President, Mr Lewandowski, Mrs Balzani, firstly I would like to thank Mrs Balzani very much on behalf of my committee for her very hard work and her close cooperation. She sets a very good example.
Mr Lewandowski, you have said that a business-as-usual approach is not acceptable. That is, of course, absolutely right. However, if we look at the energy priority area in the Europe 2020 strategy, it is clear that the Commission has a slight tendency to go on as before, because the priority area has not been fully financed. Cuts are even being made in an important area of energy policy and this really does not make sense. As the Americans say, we must put our money where our mouth is and not make commitments which we then fail to fulfil.
Secondly, we in the Committee on Industry, Research and Energy want to make sure that the dramatic increase in costs for major projects such as the ITER nuclear fusion reactor and the GALILEO PAS global navigation system does not eat into the research budget any further. We have made proposals on this subject and we would be pleased if they received a positive response. Ultimately, this is all about small and medium-sized businesses. We want to lay down the priorities for their access to research and innovation funding and to innovative financial instruments.
rapporteur for the opinion of the Committee on Civil Liberties, Justice and Home Affairs. - Mr President, the Committee on Civil Liberties, Justice and Home Affairs very much welcomes the increase in the area of freedom, security and justice but also believes that, before taking up new measures and programmes, the existing ones should be properly evaluated and that those evaluations should be taken as a base for drawing up the new programmes.
We see room for using synergies and avoiding duplications, making things simpler and ensuring that there is clear added value for whatever we do at EU level.
The Committee on Civil Liberties strongly believes that we should look at what is actually happening around us right now and that we need to improve our spending capacities in the area of refugee protection as well as in the area of Roma integration. All our agencies need to be able to fulfil the tasks that we currently pile on them.
Lastly - and this might also be of interest to the Commission too - the Civil Liberties Committee strongly believes that a substantial part of the SIS II budget should be put into reserve as there is still no clear result. We should also consider putting parts of the staff expenditure into reserve in the event of the EU TFTP programme - which has only been discussed in the Commission and not, so far, by the Civil Liberties Committee - not coming to fruition.
Mr President, ladies and gentlemen, the difficult economic and financial situation in Europe has highlighted the weaknesses of individual Member States, which are working hard to avoid the sovereign debt crisis. The crisis has resulted in a steep fall in public investment in key areas for promoting job creation and growth. The Europe 2020 strategy, which is central to the 2012 budget, proposes a way to break this vicious circle.
While acknowledging the due responsibility shown by the Commission in the allocations planned for 2012, in my capacity as rapporteur on the budget for the Committee on Women's Rights and Gender Equality, I regret the minimal increase in programmes such as PROGRESS, which is responsible for implementing important initiatives for young people, for the fight against poverty and for gender equality, and the Daphne Programme, which is responsible for policies for combating violence against women.
In conclusion, therefore, I believe it is necessary that the 2012 budget is able to respond to the challenges Europe is facing in a more concrete manner.
Mr President, Commissioner, ladies and gentlemen, the task facing the three institutions involved in the budgetary procedure is not a simple one, and involves identifying a level of resources that takes into account the commitments undertaken in previous years and the challenges the Union is preparing to face. The aim is to try and find a balance between growth and development requirements and awareness of the need for responsible austerity.
Today Parliament is preparing to vote on this important document, which represents the mandate, that is to say a specific direction to be taken in negotiations with the Council. The Group of the European People's Party (Christian Democrats) wanted to add to the document presented by the rapporteur, Mrs Balzani - whom obviously I thank for her work - thus helping to underline the need to have sufficient resources for financing the objectives of the Europe 2020 strategy, which is central to the 2012 budget, and the key role of the Community budget as a method of realigning the policies of Member States.
Our priorities are smart, sustainable and inclusive growth, support for research, development, growth, innovation and work, and a boost for the development of small and medium-sized enterprises. I believe that investment in these sectors is the only way that Europe can be brought out of the crisis. I am a supporter of the concept of European added value, and this added value must be achieved by means of the budget and financial planning.
I believe I should add a specific note on the subject of the surplus. Personally, I am in favour of the request that funds not spent should remain in the European Union budget, but from the next Multiannual Financial Framework (MFF), because at the moment there is no legal basis allowing the Union to retain these funds. The same applies to fines and interest on late payments.
I will conclude by noting that this year we must avoid a repetition of what happened last December, and try instead to find a balance with the Member States from next July's trialogue. At the same time we must not fail to obtain adequate financing for Europe's strategic policies and action priorities, which are indispensable for a true relaunch of the Union and for the 500 million European citizens.
Mr President, I welcome the Commissioner and my fellow Members. Basically, the 2012 budget can be considered the little brother of the legislative package on economic governance, because it, too, aims to establish the conditions for a balanced budget and economic growth, and to increase employment and competitiveness though appropriate means of economic and budgetary policy. We need results, we need jobs, we need growth, we need industrial policy - in other words, we need a strong European economy. With an unstable euro, Member States cannot be expected to begin to increase their GDP-proportionate contribution to the EU budget despite the crisis and recession just because we are hoping for an increase in the GDP. However, a solid economic basis must be created in order to enable the European Union that we have envisaged to really serve its citizens. We have identified our goals to achieve this. We must implement the Europe 2020 strategy. Instead of a path to decline, we must pave the path to growth for Europe, a path to industrial and technological revolution, which is the leading innovation area. The 2012 budget should contribute to the achievement of our Europe 2020 strategy. We are now talking about the second year of this 10-year programme. We cannot say that this will only stop later. Therefore, it is not enough to propose constraints or curtail the European Union for European citizens. It is imperative that the 2012 draft budget and the Seventh Framework Programme for Research which must be implemented in 2013 serve this very purpose.
on behalf of the ALDE Group. - (SV) Mr President, firstly, I would like to thank our excellent rapporteur for her sterling work. I, too, am pleased that the Europe 2020 strategy forms the basis for this work. The decisions that we are to take with regard to the future cannot wait until we have the new Multiannual Financial Framework in place; we really need to get started on this future-oriented work now, and in this regard 2012 and 2013 will be absolutely crucial. At the same time, we should probably remind ourselves that producing the 2011 budget was quite a difficult process. We could not agree with the European Council on a common approach. In light of this, it is unfortunately the case that we have to complain about the considerable increase that the Commission is proposing with regard to the 2012 budget. In the Group of the Alliance of Liberals and Democrats for Europe we believe that this increase is too big. Therefore, we have also tabled an amendment that seeks to root the budget more firmly in reality, something that I hope the other groups will be able to support when we vote later today.
Something else that we would like to highlight is the fact that we have a rather strange fixed culture whereby every year we allocate too much to certain areas despite the fact that we know that these funds will be sent back unused at the end of the year or in fact the year after. Is there nothing we can do about this over-allocation for a number of activities within the Union?
We believe that it is absolutely crucial that we understand the economic realities in Europe. This unfortunately means that next year's budget cannot be quite as large as the Commission thinks it ought to be. At the same time, I believe that, in turn, the Council needs to realise that we cannot manage with so-called zero growth either, but that we need some new resources for the priorities that we have agreed on. A happy medium needs to be found here, and, in our group at least, we believe that it can only be found if everyone takes responsibility.
on behalf of the ECR Group. - Mr President, the Greek State is technically bankrupt. The relevant question is no longer whether it needs debt forgiveness, but when. The sooner the better.
European institutions are failing spectacularly to understand the nature of the problem. It is not a liquidity crisis but a deep solvency crisis, reflecting the lack of international competitiveness of the Greek economy. Piling more debt upon the Greek taxpayer is not only useless but completely counterproductive. For Greece to start to grow out of the fiscal crisis, part of the debt burden should be forgiven and absorbed by creditors, public and private alike.
French, German and especially Greek banks will have to be recapitalised. Having purchased a huge amount of Greek Government bonds, and also having accepted much as collateral, the ECB is now trapped. Twenty years ago, when transition started in the former Communist countries, one of the most important structural reforms was the establishment of an independent central bank with strict legal prohibition of the monetisation of public debt. The ECB has basically been following the practice of Communist countries. There is clearly a conflict of interest in its mandate, and now the euro zone is suffering the consequences.
It is in exactly this context that we have to look at the budget for 2012. It is an illusion to expect any growth in Member State contributions for the next year, in the light of the enormous burden that taxpayers are likely to assume either way. The letter from the Presidents and Prime Ministers of the five solid and solvent countries should not be forgotten and pushed aside. The experience of the painful negotiations, and the frustrating failure of Parliament, at the end of last year should likewise be remembered as a warning. The mandate of the EP delegation for the trilogue should be much more modest, and at the same time more realistic, if Parliament wishes to remain relevant in the light of the huge challenges the EU faces for the future.
on behalf of the Verts/ALE Group. - (DE) Mr President, Mr Lewandowski, ladies and gentlemen, firstly I would like to give my general support to what Mr Lewandowski has said about the fact that in times of crisis the important thing is to ensure the right balance between the need to make savings, the effective use of funding, austerity measures and, at the same time, the readiness and the ability to invest, so that we do not completely stall our economy. I am in favour of these general guidelines and I believe that they should also be the benchmark for our budget.
Now the question is whether the requirement that Mr Lewandowski has so rightly referred to can actually be met. There are a number of important areas of criticism from the perspective of the Group of the Greens/European Free Alliance. If we highlight one particular project, the ITER nuclear fusion reactor, it becomes clear that this is one of the projects which is receiving the largest increase in funding in the next budget, in other words, EUR 740 million. Is this the right signal to be sending out at a time when funding for other research projects, in particular for renewable energy, is being cut? We want to take seriously the claims made by the Commission and the European Union that they really intend to combat climate change and to move towards the use of renewable energy, but then we see that the funding for this project is given such a high priority and we believe that this is the wrong decision. For this reason, we were not able to give our support to this negotiating mandate, despite the fact that we believe that much of it is correct.
Mr President, my group agrees with the mandate for negotiating with the governments, which we are here to adopt today, but I would nonetheless like to raise a political issue that is not in the document in question, and which relates to what is currently happening in Greece and my country, Portugal, and to recent statements by Jean-Claude Juncker. These two countries, and probably others in the future, may be subjected to a hellish cycle of bailout policies, whereby bailing them out serves to bail out another bailout. This austerity-linked Hell has clear implications for falling levels of public investment and job creation.
I believe it is absolutely vital that the EU be able to have a policy on funding from the Structural Funds for these countries in 2012 and 2013. This will entail, not only resources being made available from these funds, but also specific conditions entailing a reduction in cofinancing: in other words, reduced national contributions to funding that creates jobs and is intended as productive investment. This is an absolutely critical issue for the next two years.
on behalf of the EFD Group. - Mr President, while debating how Greece can be rescued from a default that could cause an economic and financial storm around the world, this House is asking to increase its own budget for 2012 by almost 5%.
That is simply unsellable to taxpayers around Europe and it does not enhance the credibility of the EU institutions. The EU budget has not taken us out of the crisis, and nor will it do so.
There are several areas of the budget where we all know we could be cutting expenditure. Failed projects should be discontinued. Funding of projects where irregularities have occurred or funding to regions where citizens' rights are being disregarded should simply be stopped. If common sense prevails, this Parliament will vote for a reduction of the EU budget for 2012. If this is not the case, the EU's already embattled citizens will have to rely on their heads of state to defend them.
(NL) Mr President, today we are debating the EU budget for 2012. Naturally, the Dutch Party for Freedom (PVV) is vehemently opposed to the proposed increase of nearly 5%. All sorts of flagship initiatives pass in review, and the result is that even more money is pumped into all kinds of pointless European agencies that just cost us taxpayers' money.
The most important detail in the budget, however, is the additional EUR 1.3 billion that is required for the International Thermonuclear Experimental Reactor (ITER) project. Money for this project has to be taken from other headings in the current multiannual budget, and that means that what we are dealing with here is a revision of that budget. As a consequence, every Member State has a veto over the 2012 budget. That is fantastic news, as it means that the Dutch Government can exercise its right to only approve the budget if it complies with the absolute no rises rule that my Dutch Government advocates. I call on the Netherlands and like-minded European Member States to go on and make full use of that right.
(ES) Mr President, Mr Lewandowski is usually reasonable in what he says, which is why the Group of the European People's Party (Christian Democrats) supports him.
This year, the mandate for the budget is even more important than it might have been in previous years, given that in 2012 we are going to be negotiating the next financial perspective.
In fact, the failure of the mandate for the trialogue of June 2010 caused very serious problems in the November agreement. We therefore hope that the institutions now have a greater capacity for consensus than they had last year.
In addition, Mrs Balzani has drafted a mandate that is very reasonable, since it includes all the conditions to be negotiated in the next financial perspective. She stresses the importance of the Europe 2020 strategy and quantification of the budget, and of paying attention to appropriations still uncommitted, security, and credibility of the budget. All of this will be in the 2012 budget and the next financial perspective. It is therefore necessary for this mandate and trialogue to be successful, because the outcome of the budgetary agreement for 2012 will largely determine the success of the interinstitutional negotiations for the next financial perspective.
We particularly support the European Commission's request for a 4.9% increase in payment appropriations. Anyone who does not want to see things in those terms just has to look at how the budget is being implemented this year and the major problems that are being experienced with finding sufficient payments, even to put into action the solidarity instrument, for example, which benefits some needy regions of Europe.
(FR) Mr President, I should like to thank our rapporteur and praise the quality of the draft text of this mandate for the trialogue, which stresses the urgency of finally mobilising the annual budgets for the benefit of the Europe 2020 strategy and in a way that is consistent with the European semester approach.
Nevertheless, the negotiations promise to be difficult, since the Commission's guiding principle is to satisfy, by presenting a squeezed budget, the austerity requirements imposed by the Member States, while ignoring citizens' needs. In this respect, the fate awaiting the food aid programmes targeting the most impoverished populations is symptomatic.
Like many of my fellow Members, Commissioner, I was informed by the press that the European Commission is planning to drastically cut funding for the Most Deprived Persons (MDP) programme. Thus, it would be divided by four, from 500 million this year to only 113 million next year.
The Union currently spends EUR 1 per capita and per year to defend the fundamental principle of these citizens' right to food, in a rationale of European solidarity. The scrapping of this symbolic euro on the altar of national self-interests and budgetary austerity illustrates Europe's moral and political failure.
It is often said that the level of development of a human society can be measured by how it cares for its most vulnerable and deprived members. To cite technical and legal difficulties as an excuse for dismantling this food aid programme is disastrous not only for the people concerned but also for Europe's credibility and image. The Commission is making fools of MEPs and the citizens they represent by proposing amounts in April and then dividing them by four two months later.
Commissioner, I hope that you will change your mind on this particular decision, and that you will not remain deaf to the political objectives and budgetary intentions thereof which are expressed in this mandate for the trialogue.
Mr President, I would like to extend my congratulations to the rapporteur. She has a very difficult job to do in these circumstances where the ambitions are set out in the 2020 strategy, and there are few who would disagree with the need to finance a range of different projects. The real problem is how to finance these ambitions in what are today even more dire circumstances - as we see in the European Council and in the discussions about the euro, and as my colleague, Mr Bokros, has mentioned.
Our group considers that we need to focus more attention on the question of value for money and on those areas of the budget where we could actually cut back. The Commission has begun to indicate this, with zero expenditure on administration, but there are perhaps other areas of the budget on which we have not yet really focused in the budget procedure.
As we come into the autumn, we need a serious examination, and we have put down some 60 questions to the Commission on this matter, with the aim of identifying where we are getting poor implementation. Otherwise, like the cynic in Oscar Wilde's nice definition, we will reach a position where we know 'the price of everything and the value of nothing'.
(DE) Mr President, in the draft budget for 2012, for the first time the objectives of the Europe 2020 strategy are being carefully interlinked with the budget process. Therefore, we welcome the work that Mrs Balzani has done.
Youth unemployment in Europe is around 20% on average and in Spain it has even reached the level of 40%. These are alarming figures. They make it easy to understand why young people are taking to the streets, for example on the Puerta del Sol, and why we are increasingly talking about a lost generation. We must do much more for young people.
As far as the Europe 2020 strategy is concerned, according to the Commission, around 43.5% of the funding relating to commitments will help to achieve the 2020 objectives. Therefore, I am calling on the Commission to open up more opportunities during this year's budget process to redeploy funding with the aim of achieving long-term goals.
Mr President, I think we all know that this year's budget and trilogue are going to be difficult. Therefore, as a Parliament, we need to be clear on what our priorities are and be prepared to fight for them. In other words, we should be prepared to look at reallocating resources to our priorities.
In my view, our priorities should be policies which promote jobs and growth across the EU, especially at a time when Member States are cutting back on their spending.
For example, cohesion policy and structural funds are key to encouraging growth in our regions. Therefore they need adequate funding, and I support the increase for the structural funds. Research and development in our universities and academic institutions are also important. Innovation is vital and we can turn research and development into projects, businesses and jobs. Infrastructure investment is also crucial. Investment in transport, our energy networks and broadband expansion, particularly in our regions, will all boost jobs and growth.
Finally, with the Lisbon Treaty the EU has new responsibilities, and we should be prepared to put money into those new responsibilities. I would ask the Commission to look at that in the future as well.
(DA) Mr President, we can already see that it is the payments that are becoming a problem this time, and that in the Council there are a lot of countries that do not want to pay. We obviously need to find a solution to this. However, it very much depends on the Member States' ability to use the Structural Fund appropriations. I consider it to be extremely important for us to ensure that we do not fail in our attempts to give the field of energy a higher priority in the 2012 budget. We must ensure that we allocate funds to the SET plan for renewable energy. The projects are in place and we must ensure that we get this plan off the ground. We must support it. Secondly, there are problems relating to the ITER fusion energy project, with regard to which the Commission is putting a great deal of pressure on us. However, the pressure should really be put on the Council, because that is where the problem currently lies. Parliament supports the project, but the Commission knows full well that we do not support the provision of funds by cutting other research appropriations.
Mr President, money spent at European level should, generally speaking, be adding value and that should be clear to citizens. Unfortunately, adding value and demonstrating it are two different things. This is something we need to look at closely, perhaps aligning the budget to prove to citizens and Member States that what we are doing here is adding value.
Secondly, the 2020 strategy is crucial to the future of the European Union. In 2020 we will be judged not by the size of our budget but on whether we delivered on the 2020 strategy or not. If we do so, Europe will be a better place: it will have more growth, more jobs, more renewable energy, more money being spent on innovation and more entrepreneurs. I think that has to be our target.
Finally, we also need our own resources, and the sooner we have them, the less time we will have or need for debating budgets every year.
(ES) Mr President, I would like to begin by congratulating the rapporteur, Mrs Balzani, on the report that she has presented to us.
The budget is, indeed, the basic, fundamental tool that supports all EU policies - common agricultural policy, cohesion policy, research policy and foreign policy. They would be meaningless without a budget to back them up.
Commissioner, this is why today more than ever, at a time of crisis, we need a strong budget that answers the needs that we face at present. Therefore, we ask you to allocate resources to fundamental programmes such as employment programmes and youth training programmes or to the programme that has been torn to shreds by the Court of Justice, the most deprived persons programme.
We would also ask the Council to stop thinking like an accountant and put on its politician's hat for once, and not to do its calculations by trying to work out how to cut back on payments, because we could end up in the Court of Justice given that, as you have reminded us Commissioner Lewandowski, the payments are legal obligations deriving from pre-existing commitments. Otherwise, we simply will not be able to meet them.
(PT) Mr President, there are some crucial decisions to be made within the extremely tight limits of the Union budget, which the overlords of the EU do not seem willing to change, thus blocking any prospect of real convergence and cohesion.
It is unacceptable that, in the face of the extremely severe crisis affecting the most vulnerable economies in the EU, they are continuing to make unsupportable cofinancing demands for the use of Union funds, specifically the Structural Funds. The Commission itself acknowledges the low take-up of EU funds by these countries, but it insists on making cofinancing a requirement, so the so-called austerity measures which are imposed on them do not enable them to guarantee public investment, first and foremost because it is being cut to penury levels. We have therefore been advocating the abolition of, or a substantial cut in, national contributions, up to a maximum of 10%, so that countries facing major difficulties can make full use of Union funds, and so that the money can be used effectively by those who need it most, instead of being returned to the coffers of those who need it least.
We must stop the relentless and unstoppable divergence dynamic in which the EU is mired. Budgetary policy plays a crucial role in this.
(DE) Mr President, as we all know, the European Union is having to tighten its belt. This is not just because increasing the size of the budget would be a slap in the face for our citizens in the light of national austerity programmes, but also because next year payments have to be made into the permanent European financial stabilisation mechanism. This money has to be found from the already cash-strapped national budgets.
When one group wants to circumvent the budgetary constraints by carrying over into the next year the annual budgetary surplus that is normally paid back to the Member States, it is clear that this is an attempt to pull the wool over the citizens' eyes. This would result in an even greater increase in the budget than that proposed by the Commission.
It may well be that spending is planned for many multi-annual programmes and the relevant funding cannot be cut at present because the EU would otherwise be open to accusations of breach of contract. However, in my opinion there is plenty of scope available for making savings. In addition to reducing the number of EU agencies, the most important thing is to improve the procedures for combating fraud. Simply by recovering amounts of money that have incorrectly been paid out, we would be able to ease the strain on the budget significantly.
(HU) Mr President, this gives me the opportunity to explain the two specific proposals that I have. The Group of the Progressive Alliance of Socialists and Democrats in the European Parliament supports the establishment of ITER, but does not accept the transfer of EUR 100 million from the funds allocated to the Seventh Framework Programme for Research, since the Seventh Framework Programme is necessary for achieving the European goals. Instead, we would like to utilise the 5% flexibility allowed in point 37 of the Interinstitutional Agreement to finance the Competitiveness and Innovation Framework Programme, the Trans-European Transport Network and the Trans-European Energy Network. This is a necessary and essential condition for the budget of the European Union to actually fulfil its economic recovery function. Thank you, and I congratulate the rapporteur.
Member of the Commission. - Mr President, I have a short comment in anticipation of our trilogue and in response to two specific questions, from Mr Capoulas Santos and Ms Grelier, defending the food scheme for 'most deprived persons'.
They know what has happened: a Court of Justice ruling requiring that food covered by the scheme should come only from 'stocks' has resulted in a reduction of volume from EUR 500 million to EUR 113 million. Therefore we need to find a solution, and probably a new legal basis for the scheme.
My second brief comment is in response to Mr Bütikofer, who claims that we have not done enough to reflect energy priorities in the next budget.
It has to be understood that in the current year - as a result of delay on investment projects, especially Nabucco and the other projects with Azerbaijan, and also of Azerbaijan relaxing after winning the Eurovision song contest - we have huge delays. Unfortunately, this also affects programming for the next period in relation to major energy interconnectors.
To all those who would like to cut the budget, my message is that among our legal obligations to make payments in 2012, we are required to make payments to Greece and to some other countries that are in trouble. They need austerity but they also need investment, and our legal obligations are about investment - about structural funding for these countries for the next year.
rapporteur. - (IT) Mr President, ladies and gentlemen, I think that this very interesting debate, which follows on from the one we had in the special committees, shows that there is a great consensus in this Parliament as regards the fundamental strategies.
Among the many others, the most important point is the budget, which is undoubtedly the only and most important tool for constructing the delicate balance between consolidation of the public accounts and the need to support growth. It is the only real bastion we have against the risk that consolidation might depress the European economy in a severe and irreversible way. The budget is therefore a focal tool.
The European Parliament is not asking for a generally ambitious budget, but for an instrument that is strong on all the priorities that are today clear and easy to see. In the Europe 2020 strategy, the priority is first and foremost investment in work. Here in the Chamber today we have again mentioned research, development, social cohesion and energy, all priorities for which the budget is the most important indicator of the seriousness of our intentions. The seriousness of our intentions implies our strong institutional credibility.
Today this focal budget is therefore a very important element among many, because we have once again drawn attention to the fact that it then becomes a driving force for transforming our commitments into reality, which is no small thing. The budget therefore becomes an important element for restoring stability to the European Union, and also to our single currency.
Therefore, I hope that already in this trialogue this strong sense of responsibility that we all share, and it could not have been otherwise, will open the way to calm, responsible and constructive negotiations for the future of our Union.
The debate is closed.
The vote will take place today at 12:00.
Written statements (Rule 149)
in writing. - (RO) The budgetary trialogue has become a very important step in the budgetary procedure and is an opportunity not to be missed. The report which we are going to vote on today must help give Parliament's negotiating team a strong, clear mandate. Member States are currently pursuing tough austerity policies which are having an adverse influence on economic recovery. In this difficult climate, the EU budget has to play a key role in helping the European economy. In particular, the EU budget must also be linked to the Europe 2020 strategy objectives. We cannot have this kind of strategy without making the necessary funds available for it. On the other hand, the 2012 budget is, in a sense, the 'little brother' of the European governance package, but it must provide economic support for the political package.
in writing. - (HU) I welcome the intention of the European Commission to provide more resources for strengthening freedom, security and law in the draft budget for next year. However, I find the provisions allocated for handling the consequences of unforeseen incidents to be insufficient, in particular the appropriation allocated for handling immigration that increased in the wake of the riots in North Africa and for the partnership initiatives. The European Union must respond efficiently to the changes in North Africa, and it must be better prepared for managing unforeseen events. The crisis may burden the common budget more than planned. It is appropriate for the Commission to provide more resources for the protection of external borders, but at the same time the European Refugee Fund and the financial assets serving integration should also be increased. The overall implementation of the Charter of Fundamental Rights and the strengthening of the human rights dimension of the EU are in the interest of every citizen of the Union. Rising discrimination and continuously spreading intolerance are our common concerns across Europe. This is why I consider the expansion of programmes promoting respect for fundamental rights and the strengthening of EU citizenship to be equally important.